Exhibit 10.38

 

VIROLOGIC, INC.

2005 BONUS PLAN DESCRIPTION

 

On March 16, 2005, the Board of Directors of ViroLogic, Inc. (the “Company”)
adopted a bonus plan pursuant to which the amount of any bonuses to be paid to
Company employees with respect to the 2005 fiscal year will be determined. With
the exception of commissioned sales people, all of the Company’s regular
employees, including its executive officers, are eligible to participate in the
plan if they meet the plan’s minimum employment criteria.

 

Under the plan, the pool available to pay bonuses will equal a portion of the
amount by which the Company’s 2005 revenues exceed internal revenue targets,
less a portion of the Company’s 2005 expenses that exceed internally budgeted
levels. If the targeted revenue and expense levels are met, but not exceeded,
the available bonus pool would be zero. The bonus pool is capped at $6 million.
The amount paid out as bonuses from any available bonus pool will be determined
through an assessment by the Company’s Board of Directors, in conjunction with
its Compensation Committee, of the Company’s achievements in 2005, with
achievement of corporate goals weighted 20%, achievement of HIV related
development and commercialization goals weighted 30%, and achievement of
oncology related development and commercialization goals weighted 50%. Assuming
a sufficient bonus pool is available, under the plan the target bonus payment
for the Company’s officers will be 30% of their base salaries.